Citation Nr: 1425368	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1979 to November 1983.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD, depression, and migraine headaches.  The Veteran appealed the denials of service connection in this decision, and the matter is now before the Board.
 
The Veteran testified via video conference from the RO in Winston-Salem, North Carolina before the undersigned Veterans Law Judge at a hearing held in March 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service Connection for an Acquired Psychiatric Disorder

As an initial matter, the Board has combined the issues of entitlement to service connection for depression and PTSD into a single appeal regarding an acquired psychiatric disorder.  This recharacterization was discussed with, and agreed to by, the Veteran and her representative at her hearing before the undersigned.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's primary contention is that PTSD is related to a personal assault event which occurred while she was stationed in Germany during active service.  The Veteran has consistently reported that on returning to her room one evening, she discovered a male soldier had been hiding under her bed waiting for her - presumably to assault her.

Service treatment records reflect a history of depressive symptoms during service as well as a history of behavioral problems resulting in at least one court martial.  In personal assault cases, particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Examples of evidence which may corroborate the Veteran's account of the stressor incident include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).

Here, given the in-service history of mental health counseling and behavior changes, the Board finds that the reported in-service stressor event likely happened as claimed.

The Veteran's post-service treatment history includes a confirmed diagnosis of PTSD in September 2010.  The Board finds that a VA examination must be conducted in order to determine the extent of the Veteran's current psychological diagnoses, and whether there is a link between the Veteran's service and one or more such diagnoses.

Service Connection for Migraine Headaches

The Veteran's service treatment records reflect a multi-year history of complaints of headaches with associated nausea and other symptoms.  The Veteran's in-service headaches were assessed with differential diagnoses including stress-headaches, tension-headaches, headaches secondary to sinus problems, and migraine headaches.  

The Board finds that, given the Veteran's current complaints of headaches, and her history of in-service headaches, a VA examination should be conducted to assess the relationship between current symptomatology and service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychological VA examination.  The claims file is to be made available to the examiner, who should affirmatively state that the relevant evidence has been reviewed.  Thereafter, the examiner should:

a.  Identify all of the Veteran's current mental health diagnoses in accordance with the DSM-IV.  For EACH of these diagnoses, the examiner is to state whether symptomatology at least as likely as not (i.e., to at least a 50 percent degree of probability) caused by or related to service.

b.  Regardless of the conclusion reached with regard to inquiry above, specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, and if so, whether it was at least as likely as not caused by or related to service.

For the purposes addressing the foregoing, the examiner is to assume that the Veteran's account of an in-service stressor event involving finding a soldier under her bed is credible.

2.  Schedule the Veteran for a VA examination referable to headaches.  The claims file is to be made available to the examiner, who should affirmatively state that the relevant evidence has been reviewed. 

Thereafter, the examiner should identify all of the Veteran's current headache-related diagnoses and for each diagnosis state whether the diagnosis is at least as likely as not (i.e., to at least a 50 percent degree of probability) caused by or related to service to include in-service diagnoses regarding headache symptomatology.

The examiner is advised not to rely only on the fact that the Veteran was pronounced neurologically "normal" at her separation examination in 1983 in addressing the foregoing question.

3.  After completing all indicated development, readjudicate the claims for an acquired psychiatric disorder and a headache disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

